Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on September 10, 2021, amendments to the claims have been acknowledged. 
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6, which depends on claim 4 recites “wherein the first protective film is the silver chalcogenide film or the tin chalcogenide film and the second protective film is lithium fluoride”. Claim 4 recites the “first protective film comprises the indium chalcogenide”, claim 4 does not recite the first protective film is the choice of silver or tin chalcogenide. Claim 7, which depends on claim 4 recites “wherein the first protective film is the silver chalcogenide film or the tin chalcogenide film and the second protective film is the metallic film”. Claim 4 recites the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, claims 6 and 7 will be considered to be dependent upon claim 2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Skotheim et al. (US 2006/0222954), and further in view of Sato et al. (US 2010/0216028).
Regarding claim 1, Skotheim discloses a method of preparing an anode, wherein the anode comprises: (i) a first anode active layer comprising lithium metal; and (ii) a multi-layer structure in contact with a surface layer of the first anode active layer [0074].  Depositing over 
Sato teaches, as an anode sheet, a sheet comprising a collector coated with an electrode mixture comprises a material capable of doping or dedoping lithium ions, also, a lithium metal sheet may be used. A chalcogenide capable of doping or dedoping lithium ions at a potential lower than that of the cathode may be used [0117]. Examples of the anode collector used in the anode sheet include copper and stainless steel [0121]. The chalcogenide such as an oxide or a sulfide used as the material capable of doping or dedoping lithium ions contained in the electrode mixture for an anode include a crystalline or amorphous chalcogenide Such as an oxide or a sulfide which comprises an element of Group 13, 14 or 15 of the Periodic Table, in particular, an amorphous chalcogenide comprising tin oxide [0120].   
It would have been obvious to on having ordinary skill in the art to include the tin chalcogenide film taught by Sato with the protective metal tin film of Skotheim, in order to use a material capable of doping or dedoping lithium ions at a potential lower than that of the cathode in an effort tom improve battery characteristics as taught by Sato.  (CLAIM 1) 
Regarding claim 9, modified Skotheim discloses all of the limitations as set forth above in claim 1. Modified Skotheim further discloses the thickness of the temporary protective metal layer (first protective film) interposed between the first anode active layer and the multi-layer 
Regarding claim 10, modified Skotheim discloses all of the limitations as set forth above in claim 1. Modified Skotheim further discloses treating or reacting the surface of the first anode active layer comprising  lithium foil with a reactive gaseous material, such as, for example CO2, the anode active layer comprising lithium is treated with a CO2
Regarding claim 11, modified Skotheim discloses all of the limitations as set forth above in claim 1. Modified Skotheim further discloses the layers of the anode of the present invention may be deposited by chemical vapor deposition [0114]. (CLAIM 11) 
Claims 2, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Skotheim et al. (US 2006/0222954), and further in view of Sato et al. (US 2010/0216028), as applied to claim 1 above, and further in view of  Choi et al. (US 2018/0301693). 
Regarding claims 2 and 3, modified Skotheim discloses all of the limitations as set forth above in claim 1. Modified Skotheim further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-[0078]).  The second layer deposited over the first layer reads on the claimed second protective film. Modified Skotheim does not disclose the second protective film is selected from lithium fluoride (LiF) film, a metallic film, a carbon containing film, or a combination thereof.
Choi teaches a negative electrode including a lithium metal layer; a protective layer formed on at least one surface of the lithium metal layer and a carbon based protective layer formed on the protective layer [0028]. The carbon based protective layer reacts with inactive lithium or lithium dendrite that is not involved in charge and discharge on the negative electrode, and absorbs in the manner of forming lithium intercalated materials. As a result, an internal short circuit of a battery is prevented enhancing a cycle life property during charge and discharge [0045].  When the lithium dendrite absorbing material is in contact with each other and aggregates, a conductive network is formed, and the conductive network is charged first before charging the negative electrode. As a result, the amount of dendrite absorption decreases causing decline in the battery cycle property. Accordingly, uniformly distributing the lithium dendrite 
Regarding claim 12, modified Skotheim discloses all of the limitations as set forth above in claim 2. Modified Skotheim further discloses the layers of the anode of the present invention may be deposited by chemical vapor deposition [0114]. (CLAIM 12) 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Skotheim et al. (US 2006/0222954), further in view of Shizuka et al. (JP 2001351611, using EPO English machine translations for citations).
Regarding claim 1, Skotheim discloses a method of preparing an anode, wherein the anode comprises: (i) a first anode active layer comprising lithium metal; and (ii) a multi-layer structure in contact with a surface layer of the first anode active layer [0074].  Depositing over the first anode active layer (lithium metal film) a second layer (first protective film) of a temporary protective metal, wherein the temporary protective metal is selected from the group consisting of silver, indium, gallium, germanium, tin, and wherein the temporary protective metal is capable of forming an alloy with lithium metal or diffusing into lithium metal [0112]. Skotheim does not disclose the first protective film is indium chalcogenide film and the indium chalcogenide film is selected from InS, In6S7, In2S3, InSe, InS4Se3, In6Se, In2Se3, InTe, In4Te3, In3Te4, In7Te10, In2Te3, In2Te5.  Shizuka teaches a lithium metal negative electrode [0002], it is 2S3, InS, InSe, In2Se3, InTe, In2Te3, In4Te3, In3Te4, In2Te5 [0008]. It would have been obvious to one having ordinary skill in the art to replace the first protective film of modified Skotheim with an indium chalcogenide film of Shizuka, where the indium chalcogenide film is selected from In2S3, InS, InSe, In2Se3, InTe, In2Te3, In4Te3, In3Te4, In2Te5 in order to improves the high temperature cycle characteristics and to have the indium chalcogenide act as a stabilizer.  (CLAIM 1)
Claim 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Skotheim et al. (US 2006/0222954), and further in view of  Shizuka et al. (JP 2001351611, using EPO English machine translations for citations), as applied to claim 1 above, and further in view of  Choi et al. (US 2018/0301693). 
Regarding claim 2, modified Skotheim discloses all of the limitations as set forth above in claim 1. Modified Skotheim further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-[0078]).  The second layer deposited over the first layer reads on the claimed second protective film. Modified Skotheim does not disclose the second protective film is carbon containing film. 
Choi teaches a negative electrode including a lithium metal layer; a protective layer formed on at least one surface of the lithium metal layer and a carbon based protective layer formed on the protective layer [0028]. The carbon based protective layer reacts with inactive 
Regarding claims 4 and 8, Skotheim discloses all of all of the limitations as set forth above in claim 2. Modified Skotheim further discloses the first protective film is an indium chalcogenide film, where the indium chalcogenide film is selected from In2S3, InS, InSe, In2Se3, InTe, In2Te3, In4Te3, In3Te4, In2Te5, as taught by Shizuka. (CLAIM 4) Modified Skotheim further discloses the second layer (second protective film) is a carbon based protective layer, as taught by Choi. (CLAIM 8)
Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skotheim et al. (US 2006/0222954), and further in view of Sato et al. (US 2010/0216028), as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948, provided on IDS 10/21/2019), herein after referred to as Skotheim ‘948.
Regarding claim 2, modified Skotheim discloses all of the limitations as set forth above in claim 1. Modified Skotheim further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-[0078]).  The second layer deposited over the first layer reads on the claimed second protective film. Modified Skotheim does not disclose the second protective film is a metallic film and the metallic film is selected from tin (Sn), antimony (Sb), bismuth (Bi), gallium (Ga), germanium (Ge), copper (Cu), silver (Ag), gold (Au), or a combination thereof. Skotheim ‘948 discloses an anode including a lithium metal foil being deposited on a substrate [0033], the anode includes a multi layered structure [0035].  Skotheim ‘948 further discloses a temporary protective material included in the multi-layer structure [0039], the temporary protective material is a temporary metal layer. The temporary protective metal is selected for its ability to form an alloy with, dissolve into, blend with, or diffuse into the lithium metal of the first layer comprising lithium metal. The metal of the temporary protective layer is selected from the group consisting of copper, silver, gold, bismuth, gallium, germanium, and tin. In a preferred embodiment the metal of the temporary protective metal layer is copper.
It would have been obvious to one having ordinary skill in the art to replace the second layer (second protective film) of modified Skotheim with the metallic film (metal layer) of Skotheim ‘948, where the metal layer is copper in order to have a layer that forms an alloy with, dissolve into, blend with, or diffuse into the lithium metal of the first layer and to further enhance the battery characteristics. (CLAIMS 2, 5 and 7 )
Claims 2 and 6 are  rejected under 35 U.S.C. 103 as being unpatentable over  Skotheim et al. (US 2006/0222954), and further in view of Sato et al. (US 2010/0216028),  as applied to claim 1 above, further in view of Chae et al. (US 20200203714). 
Regarding claims 2 and 6, modified Skotheim discloses all of the limitations as set forth above in claim 1. Modified Skotheim discloses the first protective film is the tin chalcogenide film.  Modified Skotheim further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-[0078]).  The second layer deposited over the first layer reads on the claimed second protective film. Modified Skotheim does not disclose the second protective film is lithium fluoride. Chae discloses a method of preparing a lithium metal and depositing LiF on the lithium metal ([0027], [0028]). Chae further discloses a lithium metal is used in order to increase the capacity of a lithium secondary battery, reversibility of charging and discharging is reduced due to dendrite.  A lithium metal having LiF deposited thereon exhibits high stability, whereby reversibility of charging and discharging is increased [0049].It would have been obvious to one having ordinary skill in the art to replace the second layer (second protective film) of modified Skotheim with the LiF film of Chae, in order to increase capacity and stability. (CLAIMS 2 and 6)
Claims 13-14 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over  Skotheim et al. (US 2006/0222954),  further in view of Sato et al. (US 2010/0216028), and further in view of  Choi et al. (US 2018/0301693).
Regarding claims 13 and 14, Skotheim discloses a method of preparing an anode, wherein the anode comprises: (i) a first anode active layer comprising lithium metal; and (ii) a multi-layer structure in contact with a surface layer of the first anode active layer [0074].  
Sato teaches, as an anode sheet, a sheet comprising a collector coated with an electrode mixture comprises a material capable of doping or dedoping lithium ions, also, a lithium metal sheet may be used. A chalcogenide capable of doping or dedoping lithium ions at a potential lower than that of the cathode may be used [0117]. Examples of the anode collector used in the anode sheet include copper and stainless steel [0121]. The chalcogenide such as an oxide or a sulfide used as the material capable of doping or dedoping lithium ions contained in the electrode mixture for an anode include a crystalline or amorphous chalcogenide Such as an oxide or a sulfide which comprises an element of Group 13, 14 or 15 of the Periodic Table, in particular, an amorphous chalcogenide comprising tin oxide [0120].   
It would have been obvious to on having ordinary skill in the art to include the tin chalcogenide film taught by Sato with the protective metal tin film of Skotheim, in order to use a material capable of doping or dedoping lithium ions at a potential lower than that of the cathode in an effort tom improve battery characteristics as taught by Sato.  
Modified Skotheim  further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-
Choi teaches a negative electrode including a lithium metal layer; a protective layer formed on at least one surface of the lithium metal layer and a carbon based protective layer formed on the protective layer [0028]. The carbon based protective layer reacts with inactive lithium or lithium dendrite that is not involved in charge and discharge on the negative electrode, and absorbs in the manner of forming lithium intercalated materials. As a result, an internal short circuit of a battery is prevented enhancing a cycle life property during charge and discharge [0045].  When the lithium dendrite absorbing material is in contact with each other and aggregates, a conductive network is formed, and the conductive network is charged first before charging the negative electrode. As a result, the amount of dendrite absorption decreases causing decline in the battery cycle property. Accordingly, uniformly distributing the lithium dendrite absorbing material is preferred ([0046]).  A carbon based material included in the carbon based protective layer is one or more types selected from the group consisting of artificial graphite based material, natural graphite based material [0047].  It would have been obvious to one having ordinary skill in the art to replace the second layer (second protective film) of modified Skotheim with the carbon based protective layer of Choi, where the carbon based protective layer is a graphite layer/film in order to prevent the formation of lithium dendrite  and to  enhance the  cycle life. (CLAIMS 13 and 14)
Regarding claims 19 and 20, modified Skotheim discloses all of the limitations as set forth above in claim 14. Modified Skotheim further discloses the anodes may be assembled into 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skotheim et al. (US 2006/0222954), further in view of Shizuka et al. (JP 2001351611, using EPO English machine translations for citations) and further in view of Choi et al. (US 2018/0301693).
Regarding claims 13 and 15, Skotheim discloses a method of preparing an anode, wherein the anode comprises: (i) a first anode active layer comprising lithium metal; and (ii) a multi-layer structure in contact with a surface layer of the first anode active layer [0074].  Depositing over the first anode active layer (lithium metal film) a second layer (first protective film) of a temporary protective metal, wherein the temporary protective metal is selected from the group consisting of silver, indium, gallium, germanium, tin, and wherein the temporary protective metal is capable of forming an alloy with lithium metal or diffusing into lithium metal [0112]. Skotheim does not disclose the first protective film comprises the indium chalcogenide film and the indium chalcogenide film is selected from InS, In6S7, In2S3, InSe, InS4Se3, In6Se, In2Se3, InTe, In4Te3, In3Te4, In7Te10, In2Te3, In2Te5.   Shizuka teaches a lithium metal negative electrode [0002], it is essential to reduce the catalytic activity by using an additive that can stably exist inside the battery under high temperate environment, the presence of a group 13 chalcogenide such as indium chalcogenide improves the high temperature cycle characteristics [0007].  The reason why the chalcogenide of Group 13 element specifically exhibited the improving effect is it acts as a stabilizer, the chalcogenide of group 13 elements is selected from  In2S3, InS, InSe, In2Se3, InTe, In2Te3, In4Te3, In3Te4, In2Te5 [0008].  It would have been obvious to one having ordinary skill in the art to replace the first protective film of modified Skotheim 
Modified Skotheim  further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-[0078]).  The second layer deposited over the first layer reads on the claimed second protective film. Modified Skotheim does not disclose the second protective film is selected from lithium fluoride (LiF) film, a metallic film, a carbon containing film, or a combination thereof.
Choi teaches a negative electrode including a lithium metal layer; a protective layer formed on at least one surface of the lithium metal layer and a carbon based protective layer formed on the protective layer [0028]. The carbon based protective layer reacts with inactive lithium or lithium dendrite that is not involved in charge and discharge on the negative electrode, and absorbs in the manner of forming lithium intercalated materials. As a result, an internal short circuit of a battery is prevented enhancing a cycle life property during charge and discharge [0045].  When the lithium dendrite absorbing material is in contact with each other and aggregates, a conductive network is formed, and the conductive network is charged first before charging the negative electrode. As a result, the amount of dendrite absorption decreases causing decline in the battery cycle property. Accordingly, uniformly distributing the lithium dendrite absorbing material is preferred ([0046]).  A carbon based material included in the carbon based protective layer is one or more types selected from the group consisting of artificial graphite based material, natural graphite based material [0047].  It would have been obvious  to one having ordinary skill in the art to replace the second layer (second protective film) of modified Skotheim with the carbon based protective layer of Choi, where the carbon based protective 
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Skotheim et al. (US 2006/0222954),  further in view of Sato et al. (US 2010/0216028),  and further in view of Skotheim et al. (US 20100104948, provided on IDS 10/21/2019), herein after referred to as Skotheim ‘948.
Regarding claims 13 and 16, Skotheim discloses a method of preparing an anode, wherein the anode comprises: (i) a first anode active layer comprising lithium metal; and (ii) a multi-layer structure in contact with a surface layer of the first anode active layer [0074].  Depositing over the first anode active layer (lithium metal film) a second layer (first protective film) of a temporary protective metal, wherein the temporary protective metal is selected from the group consisting of silver, indium, gallium, germanium, tin, and wherein the temporary protective metal is capable of forming an alloy with lithium metal or diffusing into lithium metal [0112]. Skotheim does not disclose the first protective film is selected from a tin chalcogenide film, gallium chalcogenide film, a germanium chalcogenide film, silver chalcogenide film, indium chalcogenide film.
Sato teaches, as an anode sheet, a sheet comprising a collector coated with an electrode mixture comprises a material capable of doping or dedoping lithium ions, also, a lithium metal sheet may be used. A chalcogenide capable of doping or dedoping lithium ions at a potential lower than that of the cathode may be used [0117]. Examples of the anode collector used in the anode sheet include copper and stainless steel [0121]. The chalcogenide such as an oxide or a sulfide used as the material capable of doping or dedoping lithium ions contained in the electrode mixture for an anode include a crystalline or amorphous chalcogenide Such as an oxide or a 
It would have been obvious to on having ordinary skill in the art to include the tin chalcogenide film taught by Sato with the protective metal tin film of Skotheim, in order to use a material capable of doping or dedoping lithium ions at a potential lower than that of the cathode in an effort tom improve battery characteristics as taught by Sato.  
Modified Skotheim  further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-[0078]).  The second layer deposited over the first layer reads on the claimed second protective film.  Modified Skotheim does not disclose the second protective film comprises the metallic film and the metallic film is selected from tin (Sn), antimony (Sb), bismuth (Bi), gallium (Ga), germanium (Ge), copper (Cu), silver (Ag), gold (Au), or a combination thereof. Skotheim 948’ discloses an anode including a lithium metal foil being deposited on a substrate [0033], the anode includes a multi layers structure [0035].  Skotheim 948’ further discloses a temporary protective material included in the multi-layer structure [0039], the temporary protective material is a temporary metal layer. The temporary protective metal is selected for its ability to form an alloy with, dissolve into, blend with, or diffuse into the lithium metal of the first layer comprising lithium metal. The metal of the temporary protective layer is selected from the group consisting of copper, silver, gold, bismuth, gallium, germanium, and tin. In a preferred embodiment the metal of the temporary protective metal layer is copper.
It would have been obvious to one having ordinary skill in the art to replace the second layer (second protective film) of modified Skotheim with the metallic film (metal layer) of 
Claims 13 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over  Skotheim et al. (US 2006/0222954),  further in view of Sato et al. (US 2010/0216028), and  further in view of Chae et al. (US 20200203714. 
Regarding claims 13 and 17, Skotheim discloses a method of preparing an anode, wherein the anode comprises: (i) a first anode active layer comprising lithium metal; and (ii) a multi-layer structure in contact with a surface layer of the first anode active layer [0074].  Depositing over the first anode active layer (lithium metal film) a second layer (first protective film) of a temporary protective metal, wherein the temporary protective metal is selected from the group consisting of silver, indium, gallium, germanium, tin, and wherein the temporary protective metal is capable of forming an alloy with lithium metal or diffusing into lithium metal [0112]. Skotheim does not disclose the first protective film is selected from a tin chalcogenide film, gallium chalcogenide film, a germanium chalcogenide film, silver chalcogenide film, indium chalcogenide film.
Sato teaches, as an anode sheet, a sheet comprising a collector coated with an electrode mixture comprises a material capable of doping or dedoping lithium ions, also, a lithium metal sheet may be used. A chalcogenide capable of doping or dedoping lithium ions at a potential lower than that of the cathode may be used [0117]. Examples of the anode collector used in the anode sheet include copper and stainless steel [0121]. The chalcogenide such as an oxide or a sulfide used as the material capable of doping or dedoping lithium ions contained in the electrode mixture for an anode include a crystalline or amorphous chalcogenide Such as an oxide or a 
It would have been obvious to on having ordinary skill in the art to include the tin chalcogenide film taught by Sato with the protective metal tin film of Skotheim, in order to use a material capable of doping or dedoping lithium ions at a potential lower than that of the cathode in an effort tom improve battery characteristics as taught by Sato.  
Modified Skotheim  further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-[0078]).  The second layer deposited over the first layer reads on the claimed second protective film. Modified Skotheim does not discloses the second protective film is lithium fluoride. Chae discloses a method of preparing a lithium metal and depositing LiF on the lithium metal ([0027]; [0028]). Chae further discloses a lithium metal is used in order to increase the capacity of a lithium secondary battery, reversibility of charging and discharging is reduced due to dendrite.  A lithium metal having LiF deposited thereon exhibits high stability, whereby reversibility of charging and discharging is increased [0049].It would have been obvious to one having ordinary skill in the art to replace the second layer (second protective film) of modified Skotheim with the LiF film of Chae, in order to increase capacity and stability. (CLAIMS 13 and 17)
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Skotheim et al. (US 2006/0222954),  further in view of Sato et al. (US 2010/0216028), and further in view of  Skotheim et al. (US 20100104948, provided on IDS 10/21/2019), herein after referred to as Skotheim ‘948.  
Regarding claims 13 and 18, Skotheim discloses a method of preparing an anode, wherein the anode comprises: (i) a first anode active layer comprising lithium metal; and (ii) a multi-layer structure in contact with a surface layer of the first anode active layer [0074].  Depositing over the first anode active layer (lithium metal film) a second layer (first protective film) of a temporary protective metal, wherein the temporary protective metal is selected from the group consisting of silver, indium, gallium, germanium, tin, and wherein the temporary protective metal is capable of forming an alloy with lithium metal or diffusing into lithium metal [0112]. Skotheim does not disclose the first protective film is selected from a tin chalcogenide film, gallium chalcogenide film, a germanium chalcogenide film, silver chalcogenide film, indium chalcogenide film.
Sato teaches, as an anode sheet, a sheet comprising a collector coated with an electrode mixture comprises a material capable of doping or dedoping lithium ions, also, a lithium metal sheet may be used. A chalcogenide capable of doping or dedoping lithium ions at a potential lower than that of the cathode may be used [0117]. Examples of the anode collector used in the anode sheet include copper and stainless steel [0121]. The chalcogenide such as an oxide or a sulfide used as the material capable of doping or dedoping lithium ions contained in the electrode mixture for an anode include a crystalline or amorphous chalcogenide Such as an oxide or a sulfide which comprises an element of Group 13, 14 or 15 of the Periodic Table, in particular, an amorphous chalcogenide comprising tin oxide [0120].   
It would have been obvious to on having ordinary skill in the art to include the tin chalcogenide film taught by Sato with the protective metal tin film of Skotheim, in order to use a material capable of doping or dedoping lithium ions at a potential lower than that of the cathode in an effort tom improve battery characteristics as taught by Sato.  
Modified Skotheim  further discloses depositing onto a substrate a lithium metal foil as the first anode layer, depositing over the first anode layer a  single ion conducting layer , and depositing over the first layer a second layer comprising a single ion conducting layer ([0075]-[0078]).  The second layer deposited over the first layer reads on the claimed second protective film. Modified Skotheim does not disclose the second protective film is the metallic film. Skotheim ‘948 discloses an anode including a lithium metal foil being deposited on a substrate [0033], the anode includes a multi layers structure [0035].  Skotheim ‘948 further discloses a temporary protective material included in the melt layer structure [0039], the temporary protective material is a temporary metal layer. The temporary protective metal is selected for its ability to form an alloy with, dissolve into, blend with, or diffuse into the lithium metal of the first layer comprising lithium metal. The metal of the temporary protective layer is selected from the group consisting of copper, silver, gold, bismuth, gallium, germanium, and tin. In a preferred embodiment the metal of the temporary protective metal layer is copper.
It would have been obvious to one having ordinary skill in the art to replace the second layer (second protective film) of modified Skotheim with the metallic film (metal layer) of Skotheim 948’, in order to have a layer that forms an alloy with, dissolve into, blend with, or diffuse into the lithium metal of the first layer and to further enhance the battery characteristics. (CLAIMS 13 and 18)
Response to Arguments
Applicant’s arguments with filed September 10, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIARA TRANT/
Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722